UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

TASHANA MITCHELL,

Case No. 2:18-cv-1385
Plaintiff, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

Vv.

MEGAN J. BRENNAN,

Defendant.

OPINION AND ORDER
This matter is before the Court for consideration of Defendant’s Motion to Dismiss (ECF
No. 13), Plaintiff's Memorandum in Opposition (ECF No. 15), and Defendant’s Reply Brief (ECF

No. 17). For the reasons that follow, Defendant’s Motion to Dismiss is GRANTED in part and

DENIED in part. (ECF No. 13).

A. Factual Background

Plaintiff Tashana Mitchell (“Plaintiff’) brought this suit against Defendant Megan J.
Brennan, Postmaster General (“Defendant”), alleging violations of the Family Medical Leave Act,
29 U.S.C. § 2601, ef seg, (“FMLA”); the Rehabilitation Act, 29 U.S.C. § 791, et seq.; and Title
VII of the Civil Rights Act, 29 U.S.C. § 2000(e), et seg. (“Title VII").! Plaintiff is a resident of

Ohio. (Am. Compl. 7 1, ECF No. 9). Plaintiff has been employed by the United States Postal

 

' Plaintiff frames her third cause of action as “Retaliation for Complaints Regarding Unlawful
Discrimination.” (Am. Comp. J 29). She does not cite Title VIL, or any particular statute, with respect to
this claim. However, drawing all reasonable inferences in favor of Plaintiff, the Court will consider her

asserted facts within a Title VII framework.
Service (“USPS”) since 2013, and began working in her current Custodial Services position at the
Columbus, Ohio location in June 2016. (7d. J 6).

On December 7, 2016, Plaintiff informed Defendant that, beginning that day, she would be
taking intermittent FMLA leave to care of her disabled daughter. (/d. 4 6). Plaintiff alleges that
on at least ten occasions in 2017, she requested and was denied promotional opportunities for 204B
supervisory positions, Facilitator Training, and Safety Captain Training. (/d.J 7). Plaintiff claims
that Defendant cited Plaintiff's numerous absences and “excessive” use of FMLA as the reason
for the denials. (/d.) Additionally, Plaintiff claims that her supervisor suggested that Plaintiff's
use of FMLA was seen as “exaggerating” her daughter’s condition and stated: “[y]ou have to be
here.” (/d.). On November 10, 2017, Plaintiff filed a complaint with the Equal Employment
Opportunity (“EEO”) (No. 1C-0002-18), asserting that she was denied opportunities for upward
job mobility due to FMLA-protected absences. (/d. J 9).

Plaintiff contends that, as a result of filing her EEO complaint, facility managers “began to
mentally and physically harass and intimidate her” by regularly following Plaintiff around while
she performed her duties, and making repeated comments about her “excessive” use of FMLA.
(id. 7 10). Additionally, Plaintiff asserts that after filing her first EEO complaint, she was denied
a promotional training opportunity for which a person of less seniority was selected. (Id. J 12).
Plaintiff then filed a second complaint with the EEO (No. 1C-415-0089-18), asserting that
management made rude comments about Plaintiff's work ethic, threatened her with physical
violence, and made repeated comments about her “excessive” use of FMLA in response to
Plaintiff's FMLA absences and association with a disabled person. (Jd. ff] 10-11).

On October 22, 2018, Plaintiff's second EEO complaint was dismissed as redundant to the

subject matter of her first EEO complaint. (/d. 4 14). On October 25, 2018, Plaintiff received a
Final Agency Decision on her first EEO complaint giving her the option to file a lawsuit in district
court on the facts of the EEO complaint. (/d. 4 13).

B. Procedural History

Plaintiff filed suit on November 7, 2018, claiming that Defendant violated the FMLA, the
Rehabilitation Act, and Title VII of the Civil Rights Act. (/d. 27). On May 1, 2019, Plaintiff
filed an Amended Complaint. (ECF No. 9). On June 5, 2019, Defendant moved to dismiss
Plaintiff's Amended Complaint for lack of subject matter jurisdiction pursuant to Federal Rule of
Civil Procedure 12(b)(1), and failure to state a claim upon which relief can be granted pursuant to
Federal Rule of Civil Procedure 12(b)(6). (ECF No. 13). Plaintiff responded (ECF No. 15), and
Defendant replied (ECF No. 17). Defendant’s Motion to Dismiss is ripe for review.

IL.

To determine whether a complaint states a claim upon which relief can be granted, the
Court must: (1) accept the factual allegations contained in the pleadings as true, and (2) determine
whether the factual allegations present any plausible claim. See Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007); Ashcraft v. Iqbal, 556 U.S. 662 (2009) (clarifying the plausibility
standard articulated in 7wombly). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Jgbal, 556 U.S. at 678. The factual allegations of a pleading “must be
enough to raise a right to relief above the speculative level .. .” Twombly, 550 U.S. at 555.
Consequently, a complaint will not be dismissed pursuant to rule 12(b)(6) unless there is no law
to support the claims made, the facts alleged are insufficient to state a claim, or there is an

insurmountable bar on the face of the complaint.
Defendant contends that Plaintiff's allegations under the FMLA, the Rehabilitation Act,
Title VII, and “any other legal theory” should be dismissed pursuant to Rule 12(b)(6) for failure
to state a claim. (Mot. to Dismiss at 5). The Court will consider the sufficiency of Plaintiff's
FMLA, Rehabilitation Act, and Title VII claims in turn.

A. Is it Factually Plausible that Defendant Violated the FMLA?

It is “unlawful for any employer to interfere with, restrain, or deny the exercise of or the
attempt to exercise, any right provided under” the FMLA. 29 U.S.C. § 2615(a)(1). “[I]nterfering
with” the exercise of an employee's rights under the FMLA includes “discouraging an employee
from using [FMLA] leave.” Arban v. W. Pub. Corp., 345 F.3d 390, 402 (6th Cir. 2003) (quoting
29 C.F.R. § 825.220(b)). The FMLA also prohibits an employer from retaliating against an
employee by using her “FMLA leave as a negative factor in employment actions, such as hiring,
promotions, or disciplinary actions...” 29 C.F.R. § 825.220(c). Thus, an employer cannot
interfere with an employee’s FMLA rights or retaliate against an employee for taking FMLA leave.
Hunter v. Valley View Loc. Schools, 579 F.3d 688, 690 (6th Cir. 2009).

Defendant contends that Plaintiff's allegations regarding violations of the FMLA are
insufficiently pled and should be dismissed under Rule 12(b)(6). (Mot. to Dismiss at 8). First,
Defendant points out that “Plaintiff does not state under what theory the USPS allegedly violated
her FMLA rights.” (/d. at 7). Specifically, Defendant argues that Plaintiffs Amended Complaint
does not include a “short and plain statement of the claim showing that the pleader is entitled to
relief’ as required by the basic federal pleading standards under Rule 8(a). (id.). Second,
Defendant avers that Plaintiff's pleadings are too broad and conclusory to support a plausible

FMLA claim. (id, at 8). Plaintiff disagrees, arguing “[t]here is no doubt that [she] pled facts that
could easily lead one to the conclusion that [Defendant] denied her the benefits to which she was
entitled under the FMLA and/or used her FMLA leave time as a negative factor leading to adverse
action.” (Opp’n at 3) (citing Wysong v. Dow Chemical Co., 503 F.3d 441, 447 (6th Cir. 2007)).
1. Interference

Pursuant to 29 U.S.C. § 2615(a)(1), it is unlawful for an employer “to interfere with,
restrain, or deny the exercise of or the attempt to exercise, any right provided under [the FMLA
statute].” To demonstrate a prima facie case, Plaintiff must show: (1) she is an eligible employee,
(2) the defendant is a covered employer, (3) the employee was entitled to leave under the FMLA,
(4) the employee gave the employer notice of her intention to take leave, and (5) the employer
denied the employee FMLA benefits to which she was entitled. Cavin v. Honda of America
Manufacturing, Inc., 346 F.3d 713, 719 (6th Cir. 2003). “In the context of an interference claim,
there is no need for Plaintiff to show evidence of any particular employer motive or intent.”
Harrison v. Proctor & Gamble Distributing, LLC, 290 F. Supp. 3d 723, 741 (S.D. Ohio 2017)
(citing Wallner v. Hilliard, 590 Fed. App’x, 546, 550 (6th Cir. 2014)). The Court’s inquiry is
“simply whether the employer provided its employee the entitlements set forth in the FMLA.” Jd.
(citing Arban v. West Publication Corp., 345 F.3d 390, 401 (6th Cir. 2003)).

Plaintiff's Amended Complaint adequately establishes the first four elements of an FMLA
interference claim. Plaintiff alleges she has been employed by USPS for at least 12 months. (Am.
Compl. 95). In addition, Plaintiff asserts that “[flor any and all instances of the granting of, or the
taking o[f], intermittent FMLA leave to care for her daughter during 2017 and 2018, Plaintiff had
worked at least 1,250 hours in the prior twelve (12) months.” (/d. ¢ 16). Consequently, Plaintiff

plausibly alleges that she is an eligible employee pursuant to 29 U.S.C. § 2611(2)(B). Moreover,
the parties do not debate that: (1) Defendant is a covered employer, (2) Plaintiff is entitled to
FMLA leave on account of her daughter’s disability, and (3) Plaintiff provided notice of her
intention to take FMLA leave.

Consequently, the question before the Court is whether Plaintiff pleaded adequate facts to
satisfy the fifth FMLA interference element—whether Nefendant denied Plaintiff FMLA benefits
to which she was entitled. Defendant contends that Plaintiff's allegations do not satisfy the fifth
prong because she was never denied FMLA leave. (Mot. to Dismiss at 8). Defendant relies on
Seeger v. Cincinnati Bell Telephone Co., LLC, in which the Sixth Circuit held that where a plaintiff
received all the FMLA leave to which she was entitled, her claim should be confined to a retaliation
theory. 681 F.3d 274, 283 (6th Cir. 2012) (see also Arban, 345 F.3d at 401; Culpepper v.
BlueCross BlueShield of Tenn., Inc., 321 Fed. App’x 491, 496 (6th Cir. 2009)).

Plaintiff argues that Defendant used FMLA leave as a negative factor in denying her
promotional opportunities. (Opp’n at 3). Although the “negative factor” language is usually
associated with FMLA retaliation claims, Plaintiff points out the FMLA interference theory
protects individuals from being “discriminated against for [their] exercise [of FMLA leave].” (id)
(citing Wysong v. Dow Chemical Co., 503 F.3d 441, 447 (6th Cir. 2007) (“[w]e, therefore, have
no objection to rephrasing the fifth element of an interference claim as being that the employer has
somehow used the leave against her and in an unlawful manner, as provided in either the statute
or regulations”)).

The parties’ arguments are well taken. Case law from the Sixth Circuit and other courts
reflects inconsistent holdings regarding whether a plaintiff is denied benefits when she is
discriminated against for using FMLA leave. Wysong, 503 F.3d at 447 (adverse employment
action based on FMLA leave is an interference); Bradley v. Mary Rutan Hospital, 322 F. Supp. 2d

6
926, 940 (S.D. Ohio 2004) (holding the same); Atchison v. Sears, 666 F. Supp. 2d 477, 489 (E.D.
Pa. 2009) (adverse employment action after FMLA leave is not a denial of benefits and should be
analyzed as an FMLA retaliation claim); Seeger, 681 F.3d at 283 (holding same).

However, the Seeger court acknowledged that a plaintiff does not generally waive an
interference claim where she asserts “general violations of 29 U.S.C. § 2615 that could apply to
both interference and retaliation claims.” Seeger, 681 F.3d at 282. See also Morris v. Family
Dollar Stores of Ohio, Inc., 320 Fed. App’x 300, 335 (6th Cir. 2009) (FMLA interference claim is
not waived where complaint raised arguments that could apply to both interference and retaliation).
Moreover, as the Harrison court explained: “[i]f an employer takes an employment action based,
in whole or in part, on the fact that the employee took FMLA protected leave, the employer has
denied the employee a benefit to which [she] is entitled.” Harrison, 290 F. Supp. 3d at 741
(quoting Green v. Wal-Mart Stores, East, L.P., No. 3:11-cv-440, 2013 WL 3223629, at *5 (S.D.
Ohio June 25, 2013)).

Here, Plaintiff pleaded sufficient facts to support her interference claim. According to
Plaintiff, she was denied promotional opportunities on eleven separate occasions after taking
FMLA leave. (Am. Compl. 7). Plaintiff alleges that several supervisors cited her “excessive”
use of FMLA leave as the reason for the denials, stating “[y]ou have to be here,” and suggesting
that Plaintiff was “exaggerating” her daughter’s condition. (/d.). Furthermore, Plaintiff contends
that Defendant “harassed, intimidated and discouraged [her] from exercising her FMLA rights.”
(Am. Compl. { 20). Plaintiff states that three members of facility management “regularly and
unnecessarily follow[ed] her around while she performed her duties” and began “threatening her

with physical violence, and ma[de] repeated comments about her ‘excessive’ use of FMLA leave.”

(id, at $10).
Because “employers cannot use the taking of FMLA leave as a negative factor in
employment actions, such as hiring, promotions or disciplinary actions,” Plaintiff presented
sufficient facts to plausibly suggest she was denied an FMLA benefit. See 29 C_F.R. § 825.220(c).

Accordingly, the Court DENIES Defendant’s Motion with respect to Plaintiff's FMLA

interference claim.

2. Retaliation

Pursuant to 29 U.S.C. § 2615(a)(2), an employer may not discriminate or retaliate against
an employee for taking FMLA leave. Thus, employers are prohibited from “us[ing] the taking of
FMLA leave as a negative factor in employment actions.” Hunter v. Valley View Local Schools,
579 F.3d 688, 690 (6th Cir, 2009) (citing 29 C.F.R. § 825.220). To state a claim for retaliation
under the FMLA, Plaintiff must allege that: (1) she engaged in an activity protected by the FMLA;
(2) she suffered an adverse employment action; and (3) there was a causal connection between the
adverse employment action and the protected activity. Skrjanc v. Great Lakes Power Serv. Co.,
272 F.3d 309, 314 (6th Cir. 2001).

Defendant argues that: (1) Plaintiff failed to plead the elements of an FMLA retaliation
claim, and (2) Plaintiff's Amended Complaint is conclusory. (Mot. to Dismiss 8). Specifically,
Defendant states that Plaintiff failed to allege an adverse employment action. (/d.). Plaintiff
disagrees, averring that “being bypassed for training opportunities . . . and having those
opportunities granted instead to lower seniority employees” amounts to an adverse employment
action under the FMLA. (Opp’n at 3).

Taking Plaintiffs facts as true, she plausibly satisfies the first prong of the FMLA
retaliation analysis. Pursuant to 29 U.S.C. § 2612(a)(1)(C), eligible employees are entitled to
twelve weeks of FMLA leave “to care for a spouse, or a son, daughter, or parent, of the employee,

8
if such spouse, son, daughter, or parent has a serious health condition.” Plaintiff claims that she
regularly took FMLA leave beginning in 2016 to care for her disabled daughter. (Am Compl. |
6). Because the statute defines a “serious health condition” as any “illness, injury, impairment, or
physical or mental condition that involves—(A) inpatient care in a hospital . .. ; or (B) continuing
treatment by a health care provider,” Plaintiff plausibly alleges that she engaged in a protected
activity by caring for her disabled daughter. 29 U.S.C. § 2611(11).

Next, the Court considers whether Plaintiff plausibly established an adverse employment
action in her Amended Complaint. “An adverse employment action is a significant change in
employment status, such as hiring, firing, failing to promote, reassignment with significantly
different responsibilities, or a decision causing a significant change in benefits.” Rush v. EL
DuPont DeNemours and Co., 911 F. Supp. 2d 545, 564-565 (S.D. Ohio 2012) (quoting Burlington
Industries, Inc. v. Ellerth, 524 U.S. 742, 761 (1998) (emphasis added)). In the instant action,
Plaintiff alleges that she was denied promotional opportunities eleven times during 2017. (Am.
Compl. { 7). Construing the facts in favor of Plaintiff, her promotion denials plausibly constitute
adverse employment action under the FMLA. Therefore, Plaintiff satisfies prong two of the
retaliation analysis.

Finally, Plaintiff plausibly alleges a causal connection between the adverse employment
action and the protected activity. As noted supra, Plaintiff claims that, on several occasions,
supervisors cited her “excessive” use of FMLA leave as the reason for her promotion denials.
(Am. Compl. § 7). In addition, Plaintiff alleges that her supervisor stated: “[y]ou have to be here,”
and suggested that Plaintiff was “exaggerating” her daughter’s condition to get FMLA leave. (Id).

Consequently, Plaintiff presents sufficient facts to establish a plausible connection between her
promotion denials and her use of FMLA leave. Consequently, the Court DENIES Defendant’s
Motion with respect to Plaintiff's FMLA retaliation claim.
B. Is it Factually Plausible that Defendant Violated the Rehabilitation Act?

The Rehabilitation Act of 1973 provides in pertinent part that:

[nJo otherwise qualified individual with a disability in the United States, as defined in

section 705(20) of this title, shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination under

any program or activity receiving Federal financial assistance or under any program or

activity conducted by any Executive agency or by the United States Postal Service.
29 U.S.C. § 794(a). The Sixth Circuit has held that the Rehabilitation Act should be construed as
consistent with Title II of the Americans with Disabilities Act. Jones v. Potter, 488 F.3d 397, 403
(6th Cir. 2007). Therefore, cases interpreting one statute are instructive on interpreting the other
statute. McPherson v. Michigan High Sch. Athletic Ass'n, Inc., 119 F.3d 453, 460 (6th Cir. 1997).
Accordingly, associational discrimination claims are viable under the Rehabilitation Act, just as
they are under the ADA. Popovich v. Cuyahoga County Ct. of Com. Pleas, Dom. Rel. Div., 150
Fed. Appx. 424, 427 (6th Cir. 2005).

Associational discrimination arises when an employer discriminates against an employee,
not because the employee is disabled, but because the employee is known to share a relationship
or association with a disabled person. 42 U.S.C. § 12112(b)(4); see also Stansberry v. Air
Wisconsin Airlines Corp., 651 F.3d 482, 486 (6th Cir. 2011); Russell v. Geithner, 2:09-CV-00975,
2012 WL 5497769, at *8 (S.D. Ohio Nov. 13, 2012), aff'd sub nom. Russell v. Lew, 549 Fed. Appx.
389 (6th Cir. 2013).

Plaintiff argues under the “distraction” theory of associational discrimination. (Resp. in
Opp. at 4). “Distraction” relates to an employer’s fear that an employee’s association with a
disabled person will cause the employee to become inattentive. Geithner, 2:09-CV-00975, 2012

10
WL 5497769, at *8. Under this theory, Plaintiff can establish an associational discrimination claim
by alleging: (1) she was qualified for the position; (2) she was subject to an adverse employment
action; (3) she was known to have a relationship with her disabled daughter, and (4) the
circumstances of the adverse employment action raise a reasonable inference that her daughter’s
disability was a determining factor in the decision. Stansberry, 651 F.3d at 487; see also Overley
v. Covenant Transport, 178 Fed. Appx. 488, 493 (6th Cir. 2006).

Defendant contends that Plaintiff's Amended Complaint fails to state a claim under the
Rehabilitation Act because Plaintiff does not “allege specific dates, medical conditions and/or the
pertinent characteristics of her daughter’s alleged disability.” (Mot. to Dismiss at 13). According
to Plaintiff, she “set forth facts that implicate caring for her daughter’s medical conditions and
caring for her daughter as reason for the denial of advancement and training opportunities.”
(Opp’n at 4-5). Specifically, Plaintiff pleaded: (1) she was denied advancement opportunities; (2)
she disclosed to Defendant that she has a disabled daughter; and (3) supervisors commented that
she was taking “excessive” FMLA leave and “exaggerating” her daughter’s condition. Thus,
Plaintiff contends her associational discrimination claim should survive under the Rehabilitation
Act. (Opp’n at 4).

Defendant’s argument that Plaintiff fails to allege sufficient facts to state a claim under the
Rehabilitation Act is well taken. Although Plaintifi’s pleadings plausibly satisfy the last three
elements of an associational discrimination claim premised on distraction theory, she fails to allege
that she was qualified for a promotion. See Geithner, 2:09-CV-00975, 2012 WL 5497769, at *8.
The prima facie burden of showing that Plaintiff is “qualified for the relevant position or
promotion” is met by presenting facts that her qualifications are “at least equivalent to the
minimum objective criteria required for employment in the relevant field.” Geithner, 2:09-CV-

11
00975, 2012 WL 5497769, at *8 (quoting Wexler v. White's Fine Furniture, Inc., 317 F.3d 564,
576 (6th Cir. 2003)). In other words, Plaintiff must prove that “she was meeting her employer’s
legitimate expectations and performing to her employer’s satisfaction.” Jd. (citing Warfield v.
Lebanon Correctional Institute, 181 F.3d723, 729 (6th Cir. 1999)). Moreover, Plaintiff must show
she was qualified for each promotion that she was denied. Id. at *9.

In her Amended Complaint, Plaintiff alleges that she was bypassed for promotional
training, and that this opportunity was given to an employee with less seniority, (Am. Compl.
12). In addition, Plaintiff states that she was “denied developmental details to 204B positions,
Facilitator Training, and Safety Captain Training.” (Am. Compl. J 12). However, Plaintiff fails
to allege that she possessed the objective qualifications for 204B positions, Facilitator Training, or
Safety Captain Training. Nor does Plaintiff plausibly indicate that she was qualified for each of
the eleven promotional opportunities she requested. Without additional supporting facts,
Plaintiff's pleadings do not plausibly establish the first element of a prima facie case for
associational discrimination. As such, the Court GRANTS Defendant’s Motion to Dismiss
Plaintiff's Rehabilitation Act claim pursuant to Rule 12(b)(6).

C. Is it Factually Plausible that Defendant Violated Title VII?

“Title VII makes it an ‘unlawful employment practice’ for an employer to ‘discriminate
against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national origin.’” Yazidan
v. ConMed Endoscopic Technologies, Inc., 793 F.3d 634, 644 (6th Cir. 2015) (citing 42 U.S.C. §
2000(e}{2)(a)(1)). In addition, it is “an unlawful employment practice for an employer to

discriminate against any of his employees or applicants for employment . . . because [she] has

12
opposed any practice made an unlawful employment practice by this subchapter, or because [she]
has made a charge . . . under this subchapter.” 42 U.S.C. § 2000(e)13)(a).

To state a prima facie case of retaliation under Title VII, Plaintiff must show: (1) she
engaged in a protected activity; (2) Defendant was aware that Plaintiff had engaged in a protected
activity; (3) Defendant took an adverse employment action against Plaintiff after she engaged in a
protected activity, and (4) there was a causal connection between the protected activity and the
adverse employment action. /d. at 649 (citing Hamilton v. Gen. Elec. Co., 556 F.3d 428, 435 (6th
Cir. 2009)).

As noted supra, Plaintiff frames her third cause of action as “Retaliation for Complaints
Regarding Unlawful Discrimination.” (Am. Comp. { 29). Plaintiff does not cite Title VII or any
other statute with respect to her third count. (/d. § 29-31). Nor does Plaintiff discuss Title VII in
her Response in Opposition. (See generally Opp’n). Defendant argues that Plaintiff’ s “unspecified
cause of action” is “seemingly filed under Title VII,” yet lacks a “short and plain statement of the
claim showing that the pleader is entitled to relief’ pursuant to Rule 8(a)(2). (Mot. to Dismiss at
13-15). Defendant further contends that “Plaintiff's amended allegations are conclusory and they
fall short in alleging an adverse employment action.” (Jd. at 15).

Assuming, arguendo, that Plaintiff can sufficiently establish an adverse employment
action, her Amended Complaint does not satisfy the first prong of a prima facie Title VII retaliation
case. Under the text of the statute, Title VII protects employees who oppose or charge an employer
for engaging in a practice “made an unlawful employment practice by this subchapter.” 42 U.S.C.
§ 2000(e)1{3)(a) (emphasis added). Pursuant to subsection 42 U.S.C. § 2000(e)}-(2)(a), unlawful
employment practices include discrimination on the basis of an individual’s race, color, religion,
sex, or national origin. See also University of Texas Southwestern Medical Center v. Nassar, 570

13
U.S. 338, 359-360 (2013) (“Title VII defines the term ‘unlawful employment practice’ as
discrimination on the basis of any of seven prohibited criteria: race, color, religion, sex, national
origin, opposition to employment discrimination [as defined by the statute], and submitting or
supporting a complaint about employment discrimination [as defined by the statute]”). Thus, the
statute does not extend to discrimination on the basis of disability.

Because Plaintiff alleges that Defendant retaliated against her for filing a Charge of
Discrimination on account of her daughter’s disability, she did not plausibly engage in a protected
activity under Title VII. Accordingly, the Court GRANTS Defendant’s Motion with respect to
Plaintiff's Title VII claim.

iil.

Defendant also contends that Plaintiff's Rehabilitation Act claim should be dismissed for
lack of subject matter jurisdiction under Rule 12(b)(1). (Mot. to Dismiss at 9-10). Because
Plaintiff failed to state a claim for which relief can be granted under the Rehabilitation Act, the
Court need not address Rule 12(b)(1).”

IV.

For the foregoing reasons, Defendant’s Motion to Dismiss is GRANTED in part and

DENIED in part. (ECF No. 13). Plaintiff's Rehabilitation Act and Title VII claims are

DISMISSED for failure to state a claim upon which relief can be granted pursuant to Rule

12(b)(6).

 

? Defendant maintains that the Court lacks subject matter jurisdiction over Plaintiff's Rehabilitation Act
claim because she failed to exhaust her administrative remedies. (Mot. to Dismiss at 9). Although the
Court need not address this issue presently, a recent Supreme Court decision suggests that the exhaustion
of administrative remedies is no longer a jurisdictional requirement. See Fort Bend County, Texas v.
Davis, 139 S.Ct. 1843, 1850-1851 (2019) (“Title VII's charge-filing requirement is a processing rule,
albeit a mandatory one, not a jurisdictional prescription delineating the adjudicatory authority of courts”).

14
IT IS SO ORDERED.
7-44-4014 LN

DATE EDMYXD ASARGUS, JR.
CH STATES DISTRICT JUDGE

15
